 1   D. Lee Roberts, Jr., Esq.
     lroberts@wwhgd.com
 2   Nevada Bar No. 8877
     Ryan T. Gormley, Esq.
 3
     rgormley@wwhgd.com
 4   Nevada Bar No. 13494
     WEINBERG, WHEELER, HUDGINS,
 5     GUNN & DIAL, LLC
     6385 South Rainbow Blvd., Suite 400
 6   Las Vegas, NV 89118
 7   Telephone:    (702) 938-3813
     Facsimile:    (702) 938-3864
 8
     Attorneys for Defendants
 9
10                              UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   BRUCE GREENFIELD and JOHNNY                   )
     TRUJILLO, individually and on behalf of all   )
13   those similarly situated,                     )   Case No. 2:21-cv-00571-RFB-BNW
14                                                 )
            Plaintiffs,                            )
15                                                 )
     v.                                            )
16                                                 )   STIPULATION AND PROPOSED
17   PROGRESSIVE ADVANCED INSURANCE                )   ORDER REGARDING DISMISSAL
     COMPANY, PROGRESSIVE CASUALTY                 )   WITHOUT PREJUDICE OF
18   INSURANCE COMPANY, PROGRESSIVE                )   CERTAIN DEFENDANTS
     CLASSIC INSURANCE COMPANY,                    )
19   PROGRESSIVE COMMERCIAL                        )
     CASUALTY COMPANY, PROGRESSIVE                 )
20
     DIRECT INSURANCE COMPANY,                     )
21   PROGRESSIVE MAX INSURANCE                     )
     COMPANY, PROGRESSIVE NORTHERN                 )
22   INSURANCE COMPANY, PROGRESSIVE                )
     NORTHWESTERN INSURANCE                        )
23   COMPANY, PROGRESSIVE PREFERRED                )
24   INSURANCE COMPANY, PROGRESSIVE                )
     SPECIALTY INSURANCE COMPANY,                  )
25   DOES 1 through 10,                            )
                                                   )
26          Defendants.                            )
27
28
 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Bruce Greenfield and Johnny

 2   Trujillo and Defendants Progressive Advanced Insurance Company, Progressive Casualty

 3   Insurance Company, Progressive Classic Insurance Company, Progressive Commercial Casualty

 4   Company, Progressive Direct Insurance Company, Progressive Max Insurance Company,

 5   Progressive Northern Insurance Company, Progressive Northwestern Insurance Company,

 6   Progressive Preferred Insurance Company, and Progressive Specialty Insurance Company

 7   stipulate to the dismissal without prejudice of all claims against Progressive Advanced Insurance

 8   Company, Progressive Casualty Insurance Company, Progressive Classic Insurance Company,

 9   Progressive Commercial Casualty Company, Progressive Max Insurance Company, Progressive

10   Northwestern Insurance Company, Progressive Preferred Insurance Company, and Progressive

11   Specialty Insurance Company. The remaining defendants are Progressive Direct and Progressive

12   Northern.

13   DATED this 7th day of July, 2021.                  DATED this 7th day of July, 2021.

14   WEINBERG, WHEELER, HUDGINS,                        MATTHEW L. SHARP, LTD.
15   GUNN & DIAL, LLC

16   /s/ Ryan T. Gormley                                /s/ Matthew L. Sharp (with permission)
     D. Lee Roberts Jr., Esq.                           Matthew L. Sharp, Esq.
17   Ryan T. Gormley, Esq.                              432 Ridge Street
     6385 South Rainbow Blvd., Suite 400                Reno, NV 89501
18   Las Vegas, NV 89118
19   Attorneys for Defendants                           Robert T. Eglet, Esq.
                                                        Cassandra S.M. Cummings, Esq.
20                                                      EGLET ADAMS
                                                        400 S. Seventh Street, Suite 400
21                                                      Las Vegas, NV 89101
                                                        Attorneys for Plaintiffs
22

23
            IT IS SO ORDERED.
24

25                                               Hon. Brenda Weksler
                                                 United States Magistrate Judge
26
                                                 DATED:       July 8, 2021.
27

28                                                  2
 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on July 7, 2021, a true and correct copy of the foregoing document

 3   was served by e-service, in accordance with the Electronic Filing Procedures of the United States

 4   District Court, to the following:

 5
                    Robert T. Eglet
 6                  Cassandra S.M. Cummings
 7                  EGLET ADAMS
                    400 S. Seventh St., Suite 400
 8                  Las Vegas, NV 89101

 9                  Matthew L. Sharp
                    MATTHEW L. SHARP, LTD.
10                  432 Ridge Street
11                  Reno, NV 89501

12
                                                         /s/ Kelly L. Pierce
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  3
